                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO.   5:18-CR-214-D

UNITED STATES OF AMERICA

               v.

LYCURTIS QUAMAE LEON THOMPSON

                                ORDER OF FORFEITURE

      WHEREAS,       pursuant    to   the   entry   of    a   Memorandum   of   Plea

Agreement by the defendant on August 23, 2018, and further evidence

of record as presented by the Government, the Court finds that the

following property is hereby forfeitable pursuant to 18 U.S.C.                     §


924 (d) (1),    made applicable to this proceeding by virtue of                   28

U.S. C.    § 2461 (c) ,   as a    firearm and ammunition used in knowing

violations      o~   18 U.S.C. §§ 922(g) (1) and 924, to wit:

      a.       Model JHP .45 caliber firearm,            serial number X4239122,

and

      b.       Any and all related ammunition;

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement,

the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2(b) (3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.       That based upon the Memorandum of Plea Agreement as to

the defendant Lycurtis Quamae Leon Thompson, the United States is


                                            1
                                                          \,




hereby authorized to seize the above-stated personal property, and

it is hereby forfeited to the United States for disposition in.

accordance with the law, including destruction, as allowed by Fed.

R.   Crim.   P.   32.2(b)(3).     In accordance with Fed.          R.   Crim.   P.

32.2(b) (4) (A), this Order shall be final as to the defendant upon

entry.

      2.     That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

      The Clerk is hereby directed to send copies 'of this Order

to all counsel of record.

      so ORDERED.     This ---1&_ day of   tJ d'1Lyj,A>        t   2018.




                                JAM~C. DEVER, III
                                     United States District Judge




                                      2
